DETAILED ACTION
The present application was filed on or about 10 June 2020.
This Detailed Action is a response to Applicant’s Reply to Non-Final Office Action of October 13, 2021. 
Any objection or rejection not maintained in this Detailed Action is withdrawn.
Claims 1, 3-8, 10-15, and 17-20 are rejected.
Claims 2, 9, and 16 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior Art
Applicant includes the concept of threads within its independent claims.  See Claim 1.  A thread is known in the art as a process that is part of a larger process or program. See Microsoft Computer Dictionary Fifth Edition – Thread (2002).  If Applicant desires a different definition of “thread” to be applied to this Application, please amend the claims as necessary. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bono et al (US 10,114,829 B1 referred hereinafter as Bono ‘829).  Bono ‘829 incorporates by reference Bono et al (US 9,286,007 B1 referred hereinafter as Bono ‘007). Bono ‘829 [Col. Lines 23-28]).
Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bono et al (US 10,114,829 B1 referred hereinafter as Bono ‘829).  Bono ‘829 incorporates by reference Bono et al (US 9,286,007 B1 referred hereinafter as Bono ‘007). Bono ‘829 [Col. Lines 23-28]).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing 
In regards to Claim 1, Bono ‘829 discloses a computer-implemented method, executed on a computing device, comprising: 
receiving, via the computing device, data for storage in a storage system (Bono ‘829 [Col. 1 Lines 6-17] teaches storage processors servicing storage requests.  The storage request specifies files or other data elements to be written, read, created, or deleted.  Bono ‘829 [Col. 1 Lines 10-13].); 
writing the data to a head entry of a log buffer, wherein the log buffer includes a plurality of data entries for flushing to the storage system (Bono ‘829 [Col. 1 Lines 18-35] teaches write caches and read caches that are used to temporarily store data for use by a data storage system.  Bono ‘829 [Col. 4 Lines 37-55; Fig. 1] teaches an IO stack that includes a first file system, a second file system, a unified cache, and internal LUNs.  The IO stack access one or more cache pages to store read and write data.  Bono ‘829 [Col. 5 Lines 1-11].  Each file contains a data log directed to the file that hold data specified in the incoming IO request.  Bono ‘829 [Col. 5 Lines 53-62].  Bono ‘829 [Col. 6 Lines 30-34] teaches writing data to a first log entry, which is interpreted as the “head entry.”); 
flushing, via a plurality of threads (Bono ‘829 [Col. 5 Lines 63-67] teaches a data log that is part of a I/O stack as flushing data that is a process as part of the larger process of the invention.), at least a portion of the plurality of data entries of the log buffer to the storage system based upon, at least in part, a tail entry of the log buffer (Bono ‘829 [Col. 5 Lines 63-67] teaches a data log, which is part of the I/O stack, receiving new log entries at the tail of the , wherein flushing, via the plurality of threads (Bono ‘829 [Col. 5 Lines 63-67] teaches a data log that is part of a I/O stack as flushing data that is a process as part of the larger process of the invention.), the at least a portion of the plurality of data entries of the log buffer to the storage system (Bono ‘829 [Col. 5 Lines 63-67] teaches a data log, which is part of the I/O stack, receiving new log entries at the tail of the log and flushing older log entries from the head of the log.) includes assigning one or more data entries of the log buffer to one or more threads (Bono ‘829 [Col. 6 Lines 30-45] teaches assigning data entries of the log buffer to one or more processes as a log manager creating and sending instructions assigned to a log entry where the instruction flushes the assigned log entry to persistent storage.) of the plurality of threads for flushing to the storage system (Bono ‘829 [Col. 6 Lines 30-45] teaches a log manager creating and sending instructions assigned to a log entry where the instruction flushes the assigned log entry to persistent storage.), wherein the first data entry assigned to the plurality of threads is the tail entry of the log buffer (Bono ‘829 [Col. 6 Lines 31-34] discloses the first log entry is assigned at the tail of DL1.); 
updating, via each thread of the plurality of threads, a queue of committed data entries with one or more data entries of the log buffer flushed to the storage system by each thread (Bono ‘829 [Col. 6 Lines 39-43] teaches an instruction directing the set of data to be stored in persistent memory.); and 
determining, via a thread of the plurality of threads, a new tail entry of the log buffer based upon, at least in part, the queue of committed data entries (Bono ‘829 [Col. 6 Lines 36-39] teaches an instruction directing a second log entry at the current tail.).
In regards to Claim 3, Bono ‘829 discloses the computer-implemented method of claim 1, further comprising: determining whether the thread has flushed the tail entry of the log buffer (Bono ‘829 [Col. 6 Lines 53-58] teaches caching the data held in the IO stack within the unified cache. Bono ‘007 [Col. 10 Lines 6-15] teaches acknowledging a write back to a remote storage for each local write to the unified cache.).  
In regards to Claim 4, Bono ‘829 discloses the computer-implemented method of claim 3, further comprising: aggregating committed data entries from the queue of committed data entries into a list of one or more committed data entries and one or more uncommitted data entries in response to determining that the thread has flushed the tail entry of the log buffer (Bono ‘007 [Col. 7 Lines 23-37] teaches the unified cache manager directing data to either local RAM or flash memory. Data stored in flash memory is interpreted as flushed entries of the log.  Bono ‘007 [Col. 8 Lines 12-28] teaches an inode table storing the location of each respective file. Therefore, entries in the inode table identifying the data in RAM are an aggregation of uncommitted data entries. Similarly, entries in the inode table identifying the data in Flash are an aggregation of committed data entries.).
In regards to Claim 5, Bono ‘829 discloses the computer-implemented method of claim 4, wherein determining the new tail entry of the log buffer includes determining a first uncommitted data entry from the list of the one or more committed data entries and the one or more uncommitted data entries (Bono ‘829 [Col. 6 Lines 30-45] discloses creating a second log entry as a function of determining a first log entry where the log buffer tracks all uncommitted data entries.).
In regards to Claim 6, Bono ‘829 discloses the computer-implemented method of claim 3, further comprising: flushing, via the thread, additional entries of the plurality of data entries of the log buffer assigned to the thread in response to determining that the thread has not flushed the tail entry of the log buffer (Bono ‘829 [Col. 5 Lines 63-67, Col. 6 Lines 1-8] discloses a log manager flushing a log to prevent the log from becoming full where the last log entry in the log to be flushed is interpreted as not flushing the tail entry of the log buffer.).
In regards to Claim 7, Bono ‘829 discloses the computer-implemented method of claim 1, wherein the queue of committed data entries is separate from the log buffer (Bono ‘829 [Col. 5 Lines 53-62] discloses the data represented by the log entries is distinct from the log entries.).
In regards to Claim 8, Bono ‘829 discloses a computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations (Bono ‘829 [Col. 2 Lines 39-44] discloses a computer program product storing instructions executed on a processing unit to carry out the method steps.) comprising: receiving, via the computing device, data for storage in a storage system (Bono ‘829 [Col. 1 Lines 6-17] teaches storage processors servicing storage requests.  The storage request specifies files or other data elements to be written, read, created, or deleted.  Bono ‘829 [Col. 1 Lines 10-13].); 
writing the data to a head entry of a log buffer, wherein the log buffer includes a plurality of data entries for flushing to the storage system (Bono ‘829 [Col. 1 Lines 18-35] teaches write caches and read caches that are used to temporarily store data for use by a data storage system.  Bono ‘829 [Col. 4 Lines 37-55; Fig. 1] teaches an IO stack that includes a first file system, a second file system, a unified cache, and internal LUNs.  The IO stack access one or more cache pages to store read and write data.  Bono ‘829 [Col. 5 Lines 1-11].  Each file contains a data log directed to the file that hold data specified in the incoming IO request.  Bono ; 
flushing, via a plurality of threads, at least a portion of the plurality of data entries of the log buffer to the storage system based upon, at least in part, a tail entry of the log buffer (Bono ‘829 [Col. 5 Lines 63-67] teaches a data log, which is part of the I/O stack, receiving new log entries at the tail of the log and flushing older log entries from the head of the log.) , wherein flushing, via the plurality of threads (Bono ‘829 [Col. 5 Lines 63-67] teaches a data log that is part of a I/O stack as flushing data that is a process as part of the larger process of the invention.), the at least a portion of the plurality of data entries of the log buffer to the storage system (Bono ‘829 [Col. 5 Lines 63-67] teaches a data log, which is part of the I/O stack, receiving new log entries at the tail of the log and flushing older log entries from the head of the log.) includes assigning one or more data entries of the log buffer to one or more threads (Bono ‘829 [Col. 6 Lines 30-45] teaches assigning data entries of the log buffer to one or more processes as a log manager creating and sending instructions assigned to a log entry where the instruction flushes the assigned log entry to persistent storage.) of the plurality of threads for flushing to the storage system (Bono ‘829 [Col. 6 Lines 30-45] teaches a log manager creating and sending instructions assigned to a log entry where the instruction flushes the assigned log entry to persistent storage.), wherein the first data entry assigned to the plurality of threads is the tail entry of the log buffer (Bono ‘829 [Col. 6 Lines 31-34] discloses the first log entry is assigned at the tail of DL1.); 
updating, via each thread of the plurality of threads, a queue of committed data entries with one or more data entries of the log buffer flushed to the storage system by each thread ; and 
determining, via a thread of the plurality of threads, a new tail entry of the log buffer based upon, at least in part, the queue of committed data entries (Bono ‘829 [Col. 6 Lines 36-39] teaches an instruction directing a second log entry at the current tail.).  
In regards to Claim 10, Bono ‘829 discloses the computer program product of claim 8, wherein the operations further comprise: determining whether the thread has flushed the tail entry of the log buffer (Bono ‘829 [Col. 6 Lines 53-58] teaches caching the data held in the IO stack within the unified cache. Bono ‘007 [Col. 10 Lines 6-15] teaches acknowledging a write back to a remote storage for each local write to the unified cache.).  
In regards to Claim 11, Bono ‘829 discloses the computer program product of claim 10, wherein the operations further comprise: aggregating committed data entries from the queue of committed data entries into a list of one or more committed data entries and one or more uncommitted data entries in response to determining that the thread has flushed the tail entry of the log buffer (Bono ‘007 [Col. 7 Lines 23-37] teaches the unified cache manager directing data to either local RAM or flash memory. Data stored in flash memory is interpreted as flushed entries of the log.  Bono ‘007 [Col. 8 Lines 12-28] teaches an inode table storing the location of each respective file. Therefore, entries in the inode table identifying the data in RAM are an aggregation of uncommitted data entries. Similarly, entries in the inode table identifying the data in Flash are an aggregation of committed data entries.).  
In regards to Claim 12, Bono ‘829 discloses the computer program product of claim 11, wherein determining the new tail entry of the log buffer includes determining a first uncommitted data entry from the list of the one or more committed data entries and the one or more uncommitted data entries (Bono ‘829 [Col. 6 Lines 30-45] discloses creating a second log entry as a function of determining a first log entry where the log buffer tracks all uncommitted data entries.).
In regards to Claim 13, Bono ‘829 discloses the computer program product of claim 10, wherein the operations further comprise: flushing, via the thread, additional entries of the plurality of data entries of the log buffer assigned to the thread in response to determining that the thread has not flushed the tail entry of the log buffer (Bono ‘829 [Col. 5 Lines 63-67, Col. 6 Lines 1-8] discloses a log manager flushing a log to prevent the log from becoming full where the last log entry in the log to be flushed is interpreted as not flushing the tail entry of the log buffer.).
 In regards to Claim 14, Bono ‘829 discloses the computer program product of claim 8, wherein the queue of committed data entries is separate from the log buffer (Bono ‘829 [Col. 5 Lines 53-62] discloses the data represented by the log entries is distinct from the log entries.).
In regards to Claim 15, Bono ‘829 discloses a computing system (Bono ‘829 [Col. 2 Lines 37-39] discloses a computer system.) comprising: a memory; and a processor (Bono ‘829 [Col. 4 Lines 12-14] discloses a memory and processing unit carrying out the method.) configured to receive data for storage in a storage system (Bono ‘829 [Col. 1 Lines 6-17] teaches storage processors servicing storage requests.  The storage request specifies files or other data elements to be written, read, created, or deleted.  Bono ‘829 [Col. 1 Lines 10-13].), wherein the processor is further configured to write the data to a head entry of a log buffer (Bono ‘829 [Col. 1 Lines 18-35] teaches write caches and read caches that are used to temporarily store data for use by a data storage system.  Bono ‘829 [Col. 4 Lines 37-55; Fig. 1] teaches an IO stack , wherein the log buffer includes a plurality of data entries for flushing to the storage system, wherein the processor is further configured to flush, via a plurality of threads, at least a portion of the plurality of data entries of the log buffer to the storage system based upon, at least in part, a tail entry of the log buffer (Bono ‘829 [Col. 5 Lines 63-67] teaches a data log, which is part of the I/O stack, receiving new log entries at the tail of the log and flushing older log entries from the head of the log.) , wherein flushing, via the plurality of threads (Bono ‘829 [Col. 5 Lines 63-67] teaches a data log that is part of a I/O stack as flushing data that is a process as part of the larger process of the invention.), the at least a portion of the plurality of data entries of the log buffer to the storage system (Bono ‘829 [Col. 5 Lines 63-67] teaches a data log, which is part of the I/O stack, receiving new log entries at the tail of the log and flushing older log entries from the head of the log.) includes assigning one or more data entries of the log buffer to one or more threads (Bono ‘829 [Col. 6 Lines 30-45] teaches assigning data entries of the log buffer to one or more processes as a log manager creating and sending instructions assigned to a log entry where the instruction flushes the assigned log entry to persistent storage.) of the plurality of threads for flushing to the storage system (Bono ‘829 [Col. 6 Lines 30-45] teaches a log manager creating and sending instructions assigned to a log entry where the instruction flushes the assigned log entry to persistent storage.), wherein the first data entry assigned to the plurality of threads is the tail entry of the log buffer (Bono ‘829 [Col. 6 Lines 31-34] , wherein the processor is further configured to update, via each thread of the plurality of threads, a queue of committed data entries with one or more data entries of the log buffer flushed to the storage system by each thread (Bono ‘829 [Col. 6 Lines 39-43] teaches an instruction directing the set of data to be stored in persistent memory.), and wherein the processor is further configured to determine, via a thread of the plurality of threads, a new tail entry of the log buffer based upon, at least in part, the queue of committed data entries (Bono ‘829 [Col. 6 Lines 36-39] teaches an instruction directing a second log entry at the current tail.).
In regards to Claim 16, Bono ‘829 discloses the computing system of claim 15, wherein flushing, via the plurality of threads, the at least a portion of the plurality of data entries of the log buffer to the storage system includes assigning one or more data entries of the log buffer to one or more threads of the plurality of threads for flushing to the storage system(Bono ‘829 [Col. 6 Lines 30-45] teaches a log manager creating and sending instructions assigned to a log entry where the instruction flushes the assigned log entry to persistent storage.), wherein the first data entry assigned to the plurality of threads is the tail entry of the log buffer (Bono ‘829 [Col. 6 Lines 31-34] discloses the first log entry is assigned at the tail of DL1.).
In regards to Claim 17, Bono ‘829 discloses the computing system of claim 15, wherein the processor is further configured to: determine whether the thread has flushed the tail entry of the log buffer (Bono ‘829 [Col. 6 Lines 53-58] teaches caching the data held in the IO stack within the unified cache. Bono ‘007 [Col. 10 Lines 6-15] teaches acknowledging a write back to a remote storage for each local write to the unified cache.).  
In regards to Claim 18, Bono ‘829 discloses the computing system of claim 17, wherein the processor is further configured to: aggregate committed data entries from the queue of committed data entries into a list of one or more committed data entries and one or more uncommitted data entries in response to determining that the thread has flushed the tail entry of the log buffer (Bono ‘007 [Col. 7 Lines 23-37] teaches the unified cache manager directing data to either local RAM or flash memory. Data stored in flash memory is interpreted as flushed entries of the log.  Bono ‘007 [Col. 8 Lines 12-28] teaches an inode table storing the location of each respective file. Therefore, entries in the inode table identifying the data in RAM are an aggregation of uncommitted data entries. Similarly, entries in the inode table identifying the data in Flash are an aggregation of committed data entries.).
In regards to Claim 19, Bono ‘829 discloses the computing system of claim 18, wherein determining the new tail includes determining a first uncommitted data entry from the list of the one or more committed data entries and the one or more uncommitted data entries (Bono ‘829 [Col. 6 Lines 30-45] discloses creating a second log entry as a function of determining a first log entry where the log buffer tracks all uncommitted data entries.).
In regards to Claim 20, Bono ‘829 discloses the computing system of claim 17, wherein the processor is further configured to: flush, via the thread, additional entries of the plurality of data entries of the log buffer assigned to the thread in response to determining that the thread has not flushed the tail entry of the log buffer (Bono ‘829 [Col. 5 Lines 63-67, Col. 6 Lines 1-8] discloses a log manager flushing a log to prevent the log from becoming full where the last log entry in the log to be flushed is interpreted as not flushing the tail entry of the log buffer.).

Response to Arguments
Applicant argues Bono does not disclose “flushing, via a plurality of threads, at least a portion of the plurality of data entries of the log buffer to the storage system based upon, at least in part, a tail entry of the log buffer, wherein flushing, via the plurality of threads, the at least a portion of the plurality of data entries of the log buffer to the storage system includes assigning one or more data entries of the log buffer to one or more threads of the plurality of threads for flushing to the storage system, wherein the first data entry assigned to the plurality of threads is the tail entry of the log buffer.”  Remarks [Pgs. 3-4]. Applicant’s argument is not persuasive.  As noted in the 35 USC 102 rejection of Applicant’s claims, Bono ‘829 teaches each and every element of Applicant’s independent claims. Giving each term its broadest reasonable interpretation, Applicant’s use of the term “threads” introduces enormous breadth into the claims.  For example, Microsoft Computer Dictionary Fifth Edition (2002) defines a thread as a process that is part of a larger process or program. See Microsoft Computer Dictionary Fifth Edition – Thread (2002).  Because Applicant uses such an expansive term, the scope of “flushing, via a plurality of threads, at least a portion of the plurality of data entries of the log buffer to the storage system based upon, at least in part, a tail entry of the log buffer” encompasses any process that is part of larger process or program that flushes data entries to a storage system based, at least in part, on a tail entry of the log buffer.  Bono’829 discloses flushing a data log that is part of a buffer, such as an I/O stack, that is also part of the larger process of the entire system where the flushing is based, at least in part on, receiving new log entries at the tail of the log. Bono ‘829 [Col. 5 Lines 63-67].  
In order to avoid the application of Bono ‘829 to its claims, Applicant must amend its claims so that the scope of its claims falls outside of the disclosure of Bono ‘829. 
Applicant argues Bono does not disclose “assigning one or more data entries of the log buffer to one or more threads of the plurality of threads for flushing to the storage system.” Remarks [Pg. 4].  Applicant’s argument is not persuasive.  Because the broadest reasonable interpretation of a thread is a process that is part of a larger process or program, Bono ‘829 [Col. 6 Lines 30-45] teaches these elements as a log manager creating and sending instructions assigned to a log entry where the instruction flushes the assigned log entry to persistent storage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bono et al (US 7,631,155 B1 referred hereinafter as Bono ‘155) discloses a thin provisioned file system relevant to Applicant’s invention.  It should be noted that Bono ‘007 incorporates by reference the entirety of Bono ‘155.  Bono ‘007 [Col. 8 Lines 59-64].
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FRANCIS WOJTON whose telephone number is (469)295-9172. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.F.W./Examiner, Art Unit 2138                                                                                                                                                                                                        

/Michael Krofcheck/Primary Examiner, Art Unit 2138